 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROLAND THOMAS KOCH,                                 No. 2:19-cv-1474 DB P
12                        Plaintiff,
13            v.                                          ORDER
14    KENNETH ROSENFIELD,
15                        Defendant.
16

17           Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

20   plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a

21   certified copy of his inmate trust account statement for the six-month period immediately

22   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the

23   opportunity to submit a completed in forma pauperis application and a certified copy in support of

24   his application.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           1. Plaintiff shall submit, within thirty days from the date of this order, a completed

27   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

28   of Court;
                                                          1
 1            2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 2   Forma Pauperis By a Prisoner; and

 3            3. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 4   his jail trust account statement for the six-month period immediately preceding the filing of the

 5   complaint. Plaintiff’s failure to comply with this order will result in a recommendation that this

 6   action be dismissed without prejudice.

 7   Dated: August 6, 2019

 8

 9

10

11

12

13   DLB:9
     DB/prisoner-civil rights/koch1474.3c+.new
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
